DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of records teach or suggest in combination:
Steps for managing displays of user notifications to a user device, comprising: determining an event has occurred that requires a user notification; receiving information about characteristics, including notification priority, app used, user activity, and where a user is located associated with the user device; determining a multi-factor assessment of the user device that is based upon the received notification priority, app used, user activity, and where a user is located associated with the user device; wherein detection of the user device having apps that are unique to the user device is used within the determining of the multi-factor assessment to halt displaying the user notification on the user device; and displaying the user notification on the user device based upon the determined multi- factor assessment in light of the other features in the independent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/16/2021